Citation Nr: 1313061	
Decision Date: 04/18/13    Archive Date: 05/02/13

DOCKET NO.  10-22 397A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for a hiatal hernia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel

INTRODUCTION

The Veteran had active service from July 1976 to October 1976, and from October 1978 to October 1979.  

In a Decision/Remand dated on January 4, 2013, the Board of Veterans' Appeals (Board) remanded the issue of entitlement to service connection for a hiatal hernia to the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota for issuance of a statement of the case pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  As discussed below, the Board's inclusion and consideration of this issue is vacated herein.  

The January 4, 2013 Decision/Remand remains in effect as to the other issues addressed in that document-entitlement to service connection a back disability, encompassing the thoracic and lumbosacral spinal segments, and entitlement to service connection for a lung disorder.  THIS VACATUR HAS NO EFFECT ON THE JANUARY 4, 2013, DECISION/REMAND AS TO THOSE ISSUES.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2012).  

Here, the Board remanded the issue of entitlement to service connection for hiatal hernia in its January 2013 decision/remand, for issuance of a statement of the case.  The Board found that the Veteran had submitted a notice of disagreement with a rating decision denying service connection for a hiatal hernia and remanded the claim for a statement of the case to be provided, pursuant to Manlincon v. West, 12 Vet. App. 238 (1999) (where a notice of disagreement has been filed with regard to an issue, and no statement of the case has been issued, the appropriate Board action is to remand the issue to the RO for issuance of a statement of the case).  However, after submitting his notice of disagreement, but before a statement of the case was furnished, the Veteran withdrew his notice of disagreement as to that issue in a written statement received at the RO in September 2010.  Because he had withdrawn his notice of disagreement, ordering a statement of the case to be furnished was not appropriate.  

Although a remand is not a final decision, subject to appeal, the RO is nevertheless bound by the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (Board remand instructions are neither optional nor discretionary, and compliance is required).  Moreover, to include an issue in an appeal which the Veteran has specifically withdrawn from appellate consideration is a form of denial of due process of law.  In this regard, his withdrawal of the notice of disagreement is a statement that he does not wish to pursue the issue at this time.  Forcing the issue into appellate status in these circumstances could potentially harm the outcome of the appeal; for example, he may not be able to prepare his case properly.  Any future attempts to pursue a claim concerning the issue could also be impacted, such as the type of evidence necessary to reopen the claim, or the effective date.  Thus, the Board finds that the proper action is to VACATE the January 4, 2013, Board decision, insofar as it included the claim for service connection for a hiatal hernia as an issue on appeal and directed development of that issue on remand.  

Accordingly, the January 4, 2013, Board decision addressing the issue of entitlement to service connection for a hiatal hernia is vacated, but only insofar as it addressed the issue of service connection for a hiatal hernia; the remainder of the January 4, 2013, Board decision/remand remains in effect.



	                        ____________________________________________
	THERESA M. CATINO
	Veterans Law Judge, Board of Veterans' Appeals

